                Case 19-14597-mkn           Doc 6     Entered 07/18/19 15:45:57           Page 1 of 2

NVB 1007−1 (Rev. 8/16)


                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEVADA


 IN RE:                                                         BK−19−14597−btb
                                                                CHAPTER 7
 PARNELL COLVIN, III


                                    Debtor(s)                   NOTICE OF INCOMPLETE
                                                                AND/OR DEFICIENT FILING




NOTICE IS GIVEN that the above debtor(s) filed a voluntary petition on 7/18/19. Pursuant to the Federal Rules of
Bankruptcy Procedure and the Local Rules for the District of Nevada, the Clerk has noted deficiencies to the petition
and/or schedules and statements of this debtor(s) as listed below. This Notice advises the debtor(s) of deficiencies
noted by the Clerk in the filing of the Voluntary Petition and related documents. This Notice does not cover all duties
and requirements a debtor must perform, and there may be other deficiencies not noted below. Failure to cure the
deficiencies within the time allowed by law or by an extension granted by court order may result in the
dismissal of this case.


SCHEDULES, STATEMENTS AND CERTIFICATIONS:

   *      The following schedules, required pursuant to Fed. R. Bankr. P. 1007 and LR 1007, were not filed with
          the Voluntary Petition:
            *       Declaration About an Individual Debtor's Schedules (Official Form 106Dec)
            *       Schedule C: Property You Claim as Exempt (Official Form 106C)
            *       Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
   *      The Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107), required
          pursuant to Fed. R. Bankr. P. 1007(b) and (c), was not filed with the Voluntary Petition.
   *      The Statement of Intention for Individuals Filing Under Chapter 7 (Official Form 108), required pursuant
          to Fed. R. Bankr. P. 1007(b)(2) and 11 U.S.C. Section 521(a)(2), was not filed with the Voluntary
          Petition.


LIST OF CREDITORS:

   *      The Verification of Creditor Matrix, required pursuant to Fed. R. Bankr. P. 1008, was not filed with the
          list of creditors.


STATEMENT OF CURRENT MONTHLY INCOME AND MEANS TEST CALCULATION − INDIVIDUALS
ONLY:

   *      The Chapter 7 Statement of Your Current Monthly Income and/or Statement of Exemption from
          Presumption of Abuse Under Section 707(b)(2) and/or Chapter 7 Means Test Calculation (Forms
          122A−1, 122A−1Supp and 122A−2), required pursuant to Fed. R. Bankr. P. 1007(b)(4) and (c), were not
          filed at the same time as the Voluntary Petition.


CERTIFICATION OF CREDIT COUNSELING:
                 Case 19-14597-mkn        Doc 6     Entered 07/18/19 15:45:57          Page 2 of 2

   *    The Voluntary Petition does not indicate that credit counseling was obtained by the debtor(s), and the
        Certificate of Credit Counseling and any Debt Repayment Plan pursuant to Fed. R. Bankr. P. 1007 and
        11 U.S.C. Section 521(b) was not filed.
   *    The Certificate of Credit Counseling was not filed with the voluntary petition.



NOTICE IS FURTHER GIVEN that the Federal Rules of Bankruptcy Procedure, Local Rules and Electronic Filing
Procedures are available on the court's web site at http://www.nvb.uscourts.gov.



Dated: 7/18/19


                                                          Mary A. Schott
                                                          Clerk of Court
